This opinion is subject to revision before final
                  publication in the Pacific Reporter.

                              2015 UT 89

                                IN THE
     SUPREME COURT OF THE STATE OF UTAH
                          ———————
   STEPHEN A. OSGUTHORPE, individually and in his capacity as
Interim Personal Representative of the Estate of D.A. Osguthorpe,
  D.V.S. and also in his capacity as Successor Trustee of The Dr.
D.A. Osguthorpe Trust; and D.A. Osguthorpe Family Partnership,
                            Appellants,
                                   v.
  ASC UTAH, INC.; AMERICAN SKIING COMPANY; LESLIE B. OTTEN;
             WOLF MOUNTAIN RESORTS, L.C.; et al.
                         Appellees.
                           ———————
                            No. 20130861
                       Filed October 13, 2015
                           ———————
                 Third District, Summit County
                 The Honorable Bruce C. Lubeck
                        No. 060500297
                           ———————
                              Attorneys:
   David W. Scofield, Larry R. Williams, Sandy, for appellants
John R. Lund, Julianne P. Blanch, Salt Lake City, Joseph E. Wrona,
                     Park City, for appellees
                           ———————
ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
    which CHIEF JUSTICE DURRANT, JUSTICE DURHAM, and JUDGE
                           ORME joined.

Having recused himself, JUSTICE HIMONAS does not participate
  herein; COURT OF APPEALS JUDGE GREGORY K. ORME sat.
                           ———————
                     OSGUTHORPE v. ASC UTAH
                       Opinion of the Court

ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:

  ¶1 This appeal arises out of a longstanding dispute between
the Stephen A. Osguthorpe family and ASC Utah, Inc. The Os-
guthorpes own land that has long been used for sheep ranching.
For many years ASC operated The Canyons ski resort on land ad-
jacent to that owned by the Osguthorpes. By contract the Os-
guthorpes authorized ASC to use their land in exchange for an
annual payment. That contract has been amended by the parties a
number of times. It also implicates the interests of a third party—
the estate of Enoch Smith—which has been deemed entitled to 50
percent of any rents derived from the Osguthorpe land.
  ¶2 The Osguthorpes have asserted that ASC stands in breach
of contract. Their claims arise out of ASC‘s management of the
land in question. In challenging ASC‘s actions, the Osguthorpes
asserted claims for breach of the covenant of good faith and fair
dealing, for injunctive relief, and for equitable rescission or refor-
mation of the agreement between ASC and the Osguthorpes. The
first claim was resolved against the Osguthorpes in a jury trial.
The second and third claims were decided by the district court in
a bench trial—in a decision denying injunctive relief and refusing
to terminate the agreement but agreeing to reform it in part.
  ¶3 We affirm in large part. First, we affirm the Osguthorpes‘
challenge to matters resolved in the course of the jury trial on the
ground that we lack jurisdiction (given the Osguthorpes‘ failure to
file a notice of appeal as to the jury verdict). Second, we affirm the
trial court‘s refusal to award injunctive relief because we deem the
court‘s decision a matter falling within its equitable discretion,
and we see no abuse of that discretion. And third, we affirm the
decision to reform the contract prospectively in part; we vacate
only the portion of the trial court‘s order purporting to dispose of
the rights of the Osguthorpes (and the Smith estate) to payments
tendered by ASC but rejected by the Osguthorpes.
                                  I
  ¶4 In 1996, D.A. Osguthorpe and the Osguthorpe Family Part-
nership entered into a twenty-eight-year agreement with Wolf
Mountain ski resort. That agreement granted Wolf Mountain the
right to use some of the land the Osguthorpes used for sheep
herding. This simple, single-page document provided that Wolf
Mountain would pay the Osguthorpes ―annual rental payments
for the Property in the amount of $100,000.‖ That amount was to

                                  2
                        Cite as: 2015 UT 89
                       Opinion of the Court

be paid in advance at the beginning of each year. A short time lat-
er, Wolf Mountain assigned its rights under the agreement to
ASC, who has owned and operated The Canyons ski resort on the
land for many years.
  ¶5 ASC and the Osguthorpes amended the agreement twice,
with two effects. The first was to eventually bring the total pay-
ment to $200,000 annually. And the second was to add some ref-
erences to services (like consulting) that the Osguthorpes were to
provide under the agreement.
  ¶6 Shortly after the second amendment, the estate of Enoch
Smith—a business partner of D.A. Osguthorpe—sued the Os-
guthorpes, seeking a share of the annual payments under a pre-
existing partnership dissolution agreement. Smith v. Osguthorpe,
2002 UT App 361, ¶¶ 6, 8–9, 58 P.3d 854. The Osguthorpes‘ de-
fense was that the partnership dissolution agreement entitled
Smith‘s estate only to ―lease‖ payments, and that the amended
agreements between the Osguthorpes and ASC actually conveyed
an easement (meaning there was no ―rent‖) and were intended to
be largely a contract for personal services. Id. ¶¶ 36–38, 42–44.
  ¶7 In the Osguthorpe-Smith case, the district court asked
ASC—a nonparty—to ―set forth its position‖ with respect to the
meaning of the amended agreements. ASC declined, citing its
non-party status. And the district court wound up ruling in favor
of Smith‘s estate, holding that it was entitled to half of the annual
payments and that the agreements in fact did not represent a con-
tract for services. Our court of appeals upheld this interpretation
of the amended lease agreement, though it remanded on the issue
of whether the agreements were ―integrated‖ with respect to the
question of dividing the payment between rents and personal ser-
vices. Id. ¶¶ 45–46.
  ¶8 While this litigation was pending, ASC and the Os-
guthorpes executed a ―Restatement of Agreement‖ on August 1,
2001. The Restatement of Agreement attempted to establish a pro-
cess to allocate the annual payment between the fair market value
of ASC‘s rights in the land and the services to be provided by the
Osguthorpes. The process chosen in the Restatement of Agree-
ment—valuation of the interest in the land by several appraisers—
pegged the value of ASC‘s use of the land at a mere $3,275.50 an-
nually. Thus, the balance of the $200,000 payment was to be for
the services the Osguthorpes would render. The obvious effect
would have been to greatly diminish the value of the Smith es-
tate‘s interest under the partnership dissolution agreement.

                                 3
                    OSGUTHORPE v. ASC UTAH
                       Opinion of the Court

  ¶9 These efforts notwithstanding, the district court in the Os-
guthorpe-Smith case concluded that the Restatement of Agree-
ment had legally failed to accomplish this objective. Smith v. Os-
guthorpe, 2006 UT App 425 (per curiam) (unpublished opinion).
Thus, the court held that despite the allocation of the payment be-
tween rent and services, it was ―not a new agreement‖ at all. In-
stead, ―as evidenced by the caption,‖ it was a ―‗Restatement of
Agreement.‘‖ The court also found ―critical‖ the fact that the Re-
statement of Agreement‘s effective date was retroactive to August
1996—the signing date of the original agreement between the Os-
guthorpes and Wolf Mountain. Because it had already ―held that
the contractual relationship between the Osguthorpes and [ASC]
[based on the 1996 agreement] concern[ed] solely the lease of the
land and include[d] no compensation for services rendered by the
Osguthorpes to [ASC],‖ the district court held that Smith‘s estate
was still entitled to half of the entire annual payment, and not just
the $1,600 or so it would receive under the Osguthorpes‘ reading
of the Restatement of Agreement.
  ¶10 The court of appeals held that the Osguthorpes had failed
to file a timely appeal from the decision regarding the validity of
the Restatement. Id. And in the Osguthorpe-ASC suit, the district
court held that this determination of the effect of the Restatement
of Agreement was binding as a matter of res judicata.
  ¶11 As the above litigation proceeded, the relationship between
the Osguthorpes and ASC began to deteriorate. Over the course of
several years, the Osguthorpes complained of a range of breaches
by ASC—allegedly placing snow-making pipes above ground in a
manner injuring the Osguthorpes‘ sheep, mowing areas intended
for sheep grazing, permitting soil erosion in various places, and
failing to prevent invasive weed species from taking root. In the
Osguthorpes‘ view, ASC perpetually failed to heed the Os-
guthorpes‘ requests or to respond to their complaints. Around
2006, the Osguthorpes tried to get ASC to execute ―two complete-
ly separate agreements‖ to make clear that the parties had all
along (since 1996) intended for an allocation of the annual pay-
ment between rent and personal services, seemingly in yet anoth-
er attempt to resolve the dispute with the Smith estate. But ASC
refused to do so. And this was apparently a tipping point in the
parties‘ relationship.
 ¶12 From 1997 to 2006, ASC had tendered (and the Os-
guthorpes had accepted) all required payments under the agree-
ments—a total of $2,000,000. But after ASC‘s refusal to sign the


                                 4
                         Cite as: 2015 UT 89
                       Opinion of the Court

new proposed agreements in 2006, the Osguthorpes refused to ac-
cept any tendered payments, though ASC continued to nominally
tender them until at least 2010. The Osguthorpes took the position
that ASC‘s alleged breaches in failing to properly take care of the
land had terminated any agreement between the two parties. And
they filed the suit that is before us on this appeal.
  ¶13 The Osguthorpes asserted several claims, including one for
breach of the covenant of good faith and fair dealing and a claim
for equitable rescission or reformation of the agreement between
ASC and the Osguthorpes. The good faith and fair dealing claim
complained of two of ASC‘s decisions. First was the decision not
to intervene in the Smith litigation when the district court asked
ASC to ―set forth its position‖ regarding whether the original
agreements in fact intended to divide the payment between rent
and services. The second decision was ASC‘s refusal to sign new
separate agreements in 2006 that would similarly help the Os-
guthorpes with the Smith lawsuit.
  ¶14 The rescission and reformation theories of relief were
premised on an allegation of mutual mistake (as to the legal effect
of the language chosen in the 2001 Restatement of Agreement) as
well as allegations of continuing breaches of contract and damag-
es that were difficult to estimate (injuries to sheep, top soil, graz-
ing areas, etc.). Initially, the Osguthorpes brought these allega-
tions to bear in a claim for waste, seeking damages. But they even-
tually abandoned that theory of recovery, and instead sought only
to rescind or reform the contract based on these alleged injuries.
The Osguthorpes claimed that such injunctive relief was proper
because they lacked an adequate remedy in damages. The Os-
guthorpes argued that their land had been extensively damaged
beyond what they had anticipated, and that monetary relief was
not sufficient to remedy the damage.
  ¶15 The Osguthorpes‘ lawsuit was consolidated with an ongo-
ing suit between ASC and Wolf Mountain. At some point prior to
the trial on claims involving the Osguthorpes and ASC, ASC filed
a motion for partial summary judgment. With respect to the re-
quest for reformation, the court held that material issues of fact
precluded summary judgment. The court also stated in its written
order that the Osguthorpes were not entitled to a jury trial on this
matter and that ―[t]he Court will hear evidence and decide if an
equitable reformation remedy should be afforded.‖ Elaborating
on this point, the order stated that absent a stipulation by the par-
ties ―to submit factual findings to the jury on these issues,‖ or an


                                  5
                     OSGUTHORPE v. ASC UTAH
                       Opinion of the Court

argument by someone that there were common ―operative facts‖
affecting ―both legal and equitable‖ issues in the case, these issues
would be decided ―by the Court‖ and not a jury.
  ¶16 For economy‘s sake, the trial court allowed evidence on all
the claims between all the parties to be presented in the presence
of the jury. Yet the court also made clear which claims would be
resolved by the court and which would be submitted to the jury. It
did so through a series of rulings approving or rejecting proposed
jury instructions.
  ¶17 The Osguthorpes submitted jury instructions and a special
verdict form instructing the jury on reformation of a contract in
the event of mutual mistake, termination of a contract, and a
lengthy instruction on the Osguthorpes‘ views of the law of good
faith and fair dealing. The trial judge expressly rejected the Os-
guthorpes‘ proposed instruction on good faith and fair dealing as
unsupported by Utah law. There was no such express ruling per-
taining to the instructions on reformation and termination. But the
court functionally rejected them when it excluded them from its
final approved jury instructions sent to the parties on April 25,
2011. Thus, only the Osguthorpes‘ claim for breach of the cove-
nant of good faith and fair dealing was submitted to the jury.
  ¶18 The next day, the jury rendered a verdict in favor of ASC,
finding no breach. This was not a final order, however, since the
case involved multiple claims and multiple parties, and the ver-
dict did not dispose of all the claims as against all the parties. See
UTAH R. CIV. P. 54(b).
  ¶19 Over the next few weeks, the court held a series of hearings
with respect to the Osguthorpes‘ requests for equitable remedies.
As those hearings unfolded, the court certified the jury verdict as
final under rule 54(b) of the Utah Rules of Civil Procedure—in an
order entered on July 26, 2011. Three days later, the district court
issued a non-final order ruling on the issues of termination and
equitable reformation, and on the Osguthorpes‘ request for in-
junctive relief.
  ¶20 The court denied injunctive relief, holding that the injuries
complained of could have been adequately compensated through
money damages, an avenue of relief the Osguthorpes had previ-
ously abandoned. It also held that rescission was unavailable in
light of the parties‘ mutual intent to enter into the Restatement of
Agreement. Yet the court also equitably reformed the Restatement
of Agreement. It did so based on several findings of fact: (1) pay-
ments were tendered each year from 2006 to 2010 by ASC but the

                                  6
                        Cite as: 2015 UT 89
                       Opinion of the Court

Osguthorpes rejected the payments each year; (2) during those
years the Osguthorpes rendered no services to ASC; (3) the Os-
guthorpes failed to perform any services because they considered
the contract terminated from 2006 onward on account of the al-
leged breaches; and (4) prior to 2006 all fees were paid by ASC
and the Osguthorpes had earned those fees. It then held there had
been a mutual mistake as to the legal effect of the Restatement of
Agreement—the parties had in fact intended for there to be a divi-
sion in the payment between services and rental fees all along.
And because of this mutual mistake, the court held that refor-
mation was in order.
  ¶21 In crafting the reformation, however, the court held that
complete ―retroactive reformation would work injustice on both
ASC and The Estate of Enoch Smith,‖ because prior to 2006 the
Smith estate had a valid legal claim to half of the entire annual
payment ($100,000 per year), and from 2006 to 2010 the Os-
guthorpes had never performed any services. The court then
commented that the Osguthorpes had no claim to the money ten-
dered by ASC and refused by the Osguthorpes, and that the Smith
estate had ―no claim against either [the] Osguthorpes or ASC for a
share of annual payments from 2006 to 2011 inclusive.‖ It thus re-
formed the Restatement of Agreement, but held that the parties‘
intent would be given effect only from August 2011 onward.
  ¶22 This order was not final, however, as it directed the Os-
guthorpes to prepare a judgment that complied with the court‘s
ruling. The final order issued in December of 2011. The Os-
guthorpes then filed a motion under Utah Rules of Civil Proce-
dure 52 and 59, tolling the time period in which to file a notice of
appeal. These motions were ultimately denied in a final order on
August 9, 2013. It is from that order that the Osguthorpes now
appeal.
                                 II
  ¶23 The Osguthorpes allege four sets of errors in this appeal.
First, they claim that their constitutional right to a jury trial was
infringed when the district court declined to submit issues relat-
ing to termination and reformation of the Restatement of Agree-
ment to the jury. Second, they challenge the district court‘s rejec-
tion of a proposed jury instruction relating to the covenant of
good faith and fair dealing. Third, they take issue with the trial
court‘s refusal to enjoin ASC from misusing their land, and with
the factual findings entered in support of that refusal. Finally,
they challenge the decision to reform the Restatement of Agree-

                                 7
                      OSGUTHORPE v. ASC UTAH
                        Opinion of the Court

ment prospectively while also holding that neither the Os-
guthorpes nor the Smith‘s estate have any claim to the annual
payments ASC tendered from 2006 to 2011 (which the Os-
guthorpes rejected).1
  ¶24 We affirm the trial court‘s decision in most respects. We re-
ject the first two claims of error on jurisdictional grounds—
concluding that the district court‘s decisions on the claimed right
to a jury trial and on the requested jury instruction merged with
the jury verdict, and noting that the Osguthorpes failed to file a
notice of appeal within thirty days of the date when that verdict
was certified as final under rule 54(b). On the third claim (regard-
ing the denial of injunctive relief), we find no abuse of discretion
in the determination that the Osguthorpes had an adequate reme-
dy at law and no clear error in the factual findings supporting that
decision. Finally, we also affirm the decision to reform the Re-
statement of Agreement prospectively, upholding the district
court‘s authority to fashion equitable relief in a manner protecting
the rights of third parties.
  ¶25 We reverse on one minor point, however. We conclude that
the district court exceeded its discretion in holding that neither
the Smith estate nor the Osguthorpes were entitled to the ten-
dered but rejected payments made from 2006 to 2011. Thus, we
vacate the portion of the district court‘s order holding that neither
the Smith estate nor the Osguthorpes had any claim to the ten-
dered but rejected payments, as those issues were not properly
presented to the district court for decision.
                                   A
  ¶26 The first two claims of error alleged by the Osguthorpes
trace back to the jury trial. In asserting their right to a jury trial on
their claim for reformation and termination of the Restatement of
Agreement, the Osguthorpes are effectively challenging the dis-
trict court‘s refusal to give a jury instruction on that claim. And
the second contention on appeal is squarely directed at a decision
made in the course of the jury trial—in refusing to give an instruc-
tion on the covenant of good faith and fair dealing.
 ¶27 We lack jurisdiction to consider these claims. The jury ver-
dict was certified as a final judgment under Utah Rule of Civil
Procedure 54(b) on July 26, 2011. On that date the district court


 1 The Osguthorpes do not appeal the trial court‘s decision not to
rescind the contract.

                                   8
                         Cite as: 2015 UT 89
                        Opinion of the Court

entered an order certifying as ―final and appealable‖ the ―jury
verdict and Judgment on both the Osguthorpe claims, and all claims
between ASC Utah and Wolf Mountain that were tried to the jury.‖
(Emphasis added). The only ―Osguthorpe claims‖ that were ―tried
to the jury‖ were the claims for breach of the covenant of good
faith and fair dealing. The judgment on the jury verdict, however,
also encompassed the decisions made by the district court on jury
instructions requested in the course of the jury trial.
  ¶28 Under the doctrine of merger of judgments, the final judg-
ment on the jury verdict also rendered final and appealable all in-
terlocutory decisions that led up to that judgment.2 Those inter-
locutory decisions, moreover, clearly encompassed the decisions
denying requested jury instructions on the claim for reformation
and termination of the Restatement of Agreement and on the
claim for breach of the covenant of good faith and fair dealing.
The district court‘s refusal to give the requested instructions ac-
cordingly became final and appealable on July 26, 2011. As we
have emphasized, the signing and filing of a final judgment
―starts the appeal clock running.‖ Perez v. S. Jordan City, 2013 UT
1, ¶ 12, 296 P.3d 715 (―Because missteps in timing can deprive an
appellate court of jurisdiction, the law takes care to define the
event triggering the appeal period with certainty.‖). It therefore
was incumbent on the Osguthorpes to file a notice of appeal with-
in thirty days of that date if it wished to preserve its appeal on
these issues. See UTAH R. APP. P. 4(a).
 ¶29 The Osguthorpes failed to do so. They waited until after fi-
nal judgment on the equitable claims tried to the bench to file




2  See 15A CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FED.
PRACTICE & PROCEDURE § 3905.1 n.22 (2d ed. Supp. 2015) (noting
that in the context of a rule 54(b) certification, the merger rule
―opens up the record as to the parties involved in the appeal in
the same way as an appeal from a final judgment that disposes of
the entire action‖). See also Butler v. Corp. of President of Church of
Jesus Christ of Latter-day Saints, 2014 UT 41, ¶ 49, 337 P.3d 280 (Lee
J., dissenting) (emphasizing that the doctrine of merger of judg-
ments ―is an important doctrine of judicial economy and conven-
ience‖ that establishes ―an administrative principle of merger—
that interlocutory decisions merge into final, appealable ones‖).


                                  9
                     OSGUTHORPE v. ASC UTAH
                        Opinion of the Court

their notice of appeal—on September 4, 2013.3 That notice was un-
timely as to the jury instructions that were requested in the course
of the jury trial, however. And the failure to file a timely notice
deprives this court of jurisdiction. See McGibbon v. Farmers Ins.
Exch., 2015 UT 3, ¶ 14, 345 P.3d 550.
  ¶30 The Osguthorpes‘ notice of appeal challenges the ruling
and order ―entered on August 9, 2013‖ by the district court. But
that order made final the district court‘s decisions as to the Os-
guthorpes‘ equitable claims that were tried to the bench. The
court‘s refusal to give jury instructions was a decision rendered in
the course of the jury trial, and merged into the July 26, 2011, cer-
tification order. Thus, the Osguthorpes‘ notice of appeal pre-
served only their right to challenge the decisions made by the dis-
trict court on the claims before it in the bench trial. The attempted
challenge to the refusal to issue jury instructions is foreclosed by
their failure to file a separate notice of appeal within thirty days of
the certification order entered on July 26, 2011.
  ¶31 The Osguthorpes‘ principal challenge to this conclusion is
to point to a different order entered by the district court. They
claim that the decision not to submit the reformation and termina-
tion claims to the jury was not made until after the certification
order. Specifically, the Osguthorpes direct our attention to an or-
der entered on July 29, 2011, entering findings and conclusions
regarding the Osguthorpes‘ equitable claims. They note that in the
July 29 order the court indicated that ―[a]t various times both be-
fore and during trial‖ the court and counsel discussed the matter
of which claims would go to the jury and which would not, while
also stating that the court did ―not recall the Osguthorpes‘ counsel
ever identifying legal and factual issues that shared the same op-
erative facts, such that they should be decided by binding jury
verdict.‖ And they insist that their appeal on these first two issues
was from this order, and not the one certified on July 26, 2011. Be-
cause the July 29, 2011, order was not rendered final until much
later (August 9, 2013), moreover, the Osguthorpes insist that their
appeal on these issues was timely.



 3  Final judgment was entered on the equitable claims on Decem-
ber 14, 2011; a post-judgment motion under Rules 52 and 59 was
timely filed on December 29, 2011, staying the time for filing an
appeal on the equitable claims until the judge denied the motion
to amend on August 9, 2013.

                                  10
                          Cite as: 2015 UT 89
                         Opinion of the Court

  ¶32 We disagree. The order entered on July 29, 2011, merely re-
flects, and does not itself effectuate, the decision as to which
claims would be submitted to the jury. As noted above, the deci-
sion itself was made in the course of trial—in the refusal to issue
the jury instructions the Osguthorpes requested. And the terms of
the July 29 order are merely reflective. The order says the court
―stands by its reservation‖(emphasis added)—a reservation made
in the course of the jury trial, in the denial of the Osguthorpes‘ re-
quested jury instructions. So the July 29 order, when read in con-
text, clarifies that the decision in question was made in the course
of the jury trial, and certified as final on July 26, 2011.
  ¶33 We accordingly dismiss the Osguthorpes‘ appeal to the ex-
tent it seeks to challenge decisions made in the course of the jury
trial. Such decisions merged into the order that was certified as
final on July 26, 2011, and we lack jurisdiction due to the Os-
guthorpes‘ failure to file a timely notice of appeal from that order.
                                    B
  ¶34 The Osguthorpes‘ next claim of error is aimed at the district
court‘s denial of their requested injunctive relief. That decision
encompasses a threshold legal decision, intermediate factual find-
ings, and, ultimately, a mixed determination (applying the gov-
erning law to the facts).
  ¶35 The threshold legal standard is undisputed: Injunctive re-
lief is available only upon a showing of irreparable harm, or in
other words harm that cannot adequately be compensated
through money damages.4 Before applying that standard, the dis-
trict court entered a series of factual findings—asserting that the
Osguthorpes‘ land ―ha[d] indeed been damaged‖ as a result of the
―unnecessary removal of trees and ground cover‖ by ASC and the
―trash‖ and ―noxious weeds‖ it had produced; that ASC failed ―to
consult‖ with the Osguthorpes about changes to the land as re-
quired under the Restatement of Agreement ―on many occa-
sions‖; that ―at least some livestock, including sheep, have been
injured or killed‖; and that ―remediation‖ of these harms was
―possible, albeit expensive.‖ The trial court also applied the legal


 4  See, e.g., Strawberry Elec. Serv. Dist. v. Spanish Fork City, 918 P.2d
870, 881 (Utah 1996) (noting that irreparable harm, or in other
words the lack of an ―adequate remedy at law,‖ exists where
―[m]onetary damages would be difficult and perhaps impossible
to ascertain‖ (internal quotation marks omitted)).

                                   11
                     OSGUTHORPE v. ASC UTAH
                        Opinion of the Court

standard to the facts of the case. In so doing, it rendered a mixed
determination of law and fact, holding that the Osguthorpes‘
harms were not ―irreparable,‖ but could adequately be compen-
sated through money damages, and thus that they were not enti-
tled to injunctive relief.
  ¶36 The applicable standard of review is different for each cat-
egory of decision. We yield no deference to abstract legal deci-
sions (such as the standard for the availability of injunctive relief)
and great deference to factual findings (here, as to the nature and
extent of harm caused to the Osguthorpes‘ land by ASC). That
much is settled—and straightforward. See Manzanares v. Byington
(In re Adoption of Baby B.), 2012 UT 35, ¶¶ 40–41, 308 P.3d 382 (es-
tablishing de novo review for questions of law and clear error re-
view for questions of fact). Our review of mixed determinations,
however, is more complicated. We have said that our review of
such decisions is sometimes deferential and sometimes not, de-
pending on the nature of the issue. Id. ¶ 42.
  ¶37 As to decisions regarding the availability of equitable relief,
our opinions betray some tension. In several cases we have ap-
plied a deferential ―abuse of discretion‖ standard of review.5 On
at least one occasion, however, we stated that such a decision is ―a
legal conclusion that we review for correctness.‖ Ockey v. Lehmer,
2008 UT 37, ¶ 42, 189 P.3d 51. The tension in our cases, however,
is more apparent than real. It can be explained by the clarification
noted above—that there are legal questions at the threshold of any
analysis of the availability of equitable relief (as to the legal stand-
ard, for example, for judging the availability of injunctive relief),
which may be stated in the abstract before they are applied to the
facts of a particular case. On those abstract questions our review is
de novo. In applying them, however, we review for abuse of dis-
cretion.6


 5 See Mack v. Utah State Dep’t of Commerce, 2009 UT 47, ¶¶ 22, 24,
221 P.3d 194 (stating that ―a grant of equitable relief‖ is reviewed
―for an abuse of discretion,‖ and holding that ―the district court
did not abuse its discretion in determining that legal remedies
were inadequate‖); Thurston v. Box Elder County, 892 P.2d 1034,
1042 (Utah 1995) (―[I]t was not an abuse of discretion for the trial
court to deny equitable relief.‖).
 6  See Manzanares v. Byington (In re Adoption of Baby B.), 2012 UT
35, ¶ 42, 308 P.3d 382 (noting that we review mixed determina-

                                  12
                         Cite as: 2015 UT 89
                       Opinion of the Court

  ¶38 We apply that standard in our review of the district court‘s
mixed determination that the Osguthorpes had not suffered irrep-
arable harm sufficient to sustain their right to equitable relief. And
we apply a deferential ―clear error‖ standard in assessing its fac-
tual findings.
  ¶39 The factual findings are easily sustained under the applica-
ble standard of review. There was ample evidence supporting the
trial court‘s findings regarding the harm to the Osguthorpes‘
property and the remediability of the harm upon payment of
monetary damages. Those findings, in fact, were sustained by the
Osguthorpes‘ own expert witness, Dr. Lyle McNeal. McNeal testi-
fied that it would take ―a lot of effort and work and time and pa-
tience,‖ but that ―[w]ith money . . . it can be fixed.‖ He also said
that restoring ―Mother Nature is not easy,‖ but that remediation
was possible with ―a deep pocket book.‖ That was essentially the
district court‘s conclusion. And with the Osguthorpes‘ own expert
sustaining the district court‘s central finding, the Osguthorpes are
in no position to challenge the court‘s finding as clearly errone-
ous.
  ¶40 For similar reasons, we cannot fault the district court for
declining to award the Osguthorpes equitable relief. Their alleged
injuries—of harm and threatened harm to their sheep and to the
land they depended on for ―forage‖—are the types of injuries typ-
ically found compensable in monetary damages.7 And of course


tions deferentially where the issues presented are ―likely to be so
complex and varying that no rule adequately addressing the rele-
vance of all the[] facts can be spelled out‖ in a binding appellate
decision (internal quotation marks omitted)); see also 11A CHARLES
ALAN WRIGHT & ARTHUR R. MILLER, FED. PRACTICE & PROCEDURE
§ 2962 (3d ed. 1998) (stating that trial courts have ―considerable
discretion‖ in deciding whether to grant injunctive relief and that
―the fact that the appellate court [would] reach[] a contrary con-
clusion does not warrant a reversal‖).
 7 See, e.g., Park v. Moorman Mfg. Co., 241 P.2d 914, 921 (Utah 1952)
(establishing measure of damages for ―chickens destroyed‖); Ev-
ans v. Highland Boy Gold Min. Co., 76 P. 1135, 1135 (Utah 1904) (lay-
ing out standard to measure damages for destruction of crops and
fruit trees); Ault v. Dubois, 739 P.2d 1117, 1120–22 (Utah Ct. App.
1987) (establishing measure of damages for injuries to land, trees,
and shrubbery); see also O. H. Webster, Annotation, Measure and

                                 13
                     OSGUTHORPE v. ASC UTAH
                        Opinion of the Court

that premise was reinforced by the Osguthorpes‘ own expert wit-
ness.
  ¶41 As the district court noted, the Osguthorpes themselves ini-
tially sought money damages in this very case—in their claim for
waste.8 Their voluntary abandonment of that claim at least argua-
bly undermined their request for injunctive relief.
  ¶42 With all the above in mind, it seems hard to fault the dis-
trict court for denying the Osguthorpes‘ request for injunctive re-
lief. We cannot conclude that the court abused its discretion. And
we affirm its decision on that basis.
                                  C
  ¶43 The final question concerns the trial court‘s reformation of
the 2001 Restatement of Agreement. In reforming that contract to
reflect the parties‘ intentions, the court gave the reformed contract
only prospective application (from August 2011 forward). Retro-
active application, in the trial court‘s view, would have ―work[ed]
injustice on both ASC and The Estate of Enoch Smith.‖ Specifical-
ly, for the period prior to 2006, the court noted that the Smith es-
tate had a valid legal claim to half of the entire annual payment
($100,000 per year). And from 2006 to 2010, the court stated that
the Osguthorpes had not performed any services for ASC. For
those reasons, the court concluded that retroactive application of
the reformed contract would result in inequity. The court also
made a sua sponte conclusion that neither the Osguthorpes nor
the Smith estate had a right to the payments tendered (but reject-
ed) from 2006 to 2011.
  ¶44 The Osguthorpes challenge the decision not to give the re-
formed agreement retroactive application. They also question the
propriety of the district court‘s conclusion that neither the Os-
guthorpes nor the Smith estate have a right to payments tendered
by ASC but rejected by the Osguthorpes. We review these deci-

Elements of Damages, in Action Other Than One Against a Carrier, for
Conversion, Injury, Loss, or Destruction of Livestock, 79 A.L.R. 2d 677
(1961) (collecting abundant cases establishing the measure of
damages for lost horses, cows, mules, hogs, bulls, turkeys, and, of
course sheep).
 8  See Dugan v. Jones, 724 P.2d 955, 957 (Utah 1986) (―A plaintiff
alleging waste can establish the measure of damages by showing
either the difference in market value before and after the injury, or
the cost of restoration.‖).

                                  14
                          Cite as: 2015 UT 89
                         Opinion of the Court

sions under a deferential —abuse of discretion —standard of re-
view. See Collard v. Nagle Constr., Inc., 2006 UT 72, ¶ 13, 149 P.3d
348 (reviewing the propriety of a district court‘s decision to ―fash-
ion[] the equitable remedy‖ under an abuse of discretion stand-
ard, noting the district court‘s unique ―ability to balance facts and
craft equitable remedies and our [corresponding] hesitance to act
as a Monday morning quarterback in such matters‖ (alteration in
original) (internal quotation marks omitted)).
   ¶45 The threshold decision to give the reformed agreement on-
ly prospective application easily survives under this deferential
standard. Granted, there is a ―general rule‖ that ―reformation of a
written contract relates back and takes effect from the date of the
contract‘s original execution.‖ Warner v. Sirstins, 838 P.2d 666, 670
(Utah Ct. App. 1992). But the general rule is subject to an excep-
tion. Third parties ―who have . . . relied on the finality of a con-
sensual transaction in which they have acquired an interest in
property‖ should be protected in the reformation of an agreement
negatively affecting that interest in property. RESTATEMENT
(SECOND) OF CONTRACTS § 155, cmt. f.9 And, with this in mind,
reformation is appropriate only ―if the rights of third parties are
not affected,‖ Guardian State Bank v. Stangl, 778 P.2d 1, 5 (Utah
1989), or in other words ―to the extent that rights of third parties
. . . will [not] be unfairly affected,‖ RESTATEMENT, supra, § 155.
  ¶46 The district court acted well within its discretion in giving
the reformed agreement only prospective effect. Its decision rest-
ed in substantial part on its concern for the effect of the refor-
mation on the Smith estate. In light of the estate‘s 50 percent inter-
est in the payments made under the unreformed Restatement of
Agreement, the court identified an inequity that would result
from retroactive reformation that could affect the estate‘s rights.
That was a sufficient basis for the timing limitation imposed by
the court under the above-cited authority. We affirm that decision
as a matter well within the court‘s discretion.
  ¶47 That leaves the district court‘s conclusion regarding the
rights of the Osguthorpes and the Smith estate in the payments
tendered by ASC and refused by the Osguthorpes. The Os-
guthorpes challenge the district court‘s finding that neither the

 9  See also, e.g., Katzenberger v. State, 735 P.2d 405, 408 n.1 (Utah Ct.
App. 1987); L.E. Myers Co. v. Harbor Ins. Co., 384 N.E.2d 1340, 1345
(Ill. App. Ct. 1978); Dumais v. Gagnon, 433 A.2d 730, 737 (Me.
1981).

                                   15
                     OSGUTHORPE v. ASC UTAH
                        Opinion of the Court

Osguthorpes nor the Smith estate had any right to the tendered
payments as a matter beyond the scope of the court‘s equitable
discretion. The challenge is well taken.
  ¶48 The reformation claim asserted by the Osguthorpes did not
implicate any party‘s right to payment under the Restatement of
Agreement. It raised only the question of whether and to what ex-
tent the Restatement of Agreement should be reformed to reflect
the parties‘ intent. Once the court resolved to reform the contract,
and to make the reformation prospective-only, its authority to
craft equitable relief was at an end.
  ¶49 The trial judge has a range of discretion in crafting an ap-
propriate equitable remedy. But the judge is barred from ―grant-
ing [] relief on issues neither raised nor tried.‖Cornia v. Cornia, 546
P.2d 890, 893 (Utah 1976). The question of the Osguthorpes‘ right
to payment under the Restatement of Agreement from 2006 to
2011 is a matter that was neither raised nor tried in the district
court. ASC tendered payments to the Osguthorpes through much
of this period of time, and the Osguthorpes rejected the tender.
But the claims that were litigated in the district court did not con-
cern the parties‘ competing rights to the tendered payments; they
concerned the Osguthorpes‘ requests for rescission and, alterna-
tively, for reformation of the contract.
  ¶50 In concluding that the Osguthorpes were not entitled to the
tendered payments because they provided no services to ASC
during the relevant period of time, the district court reached out
to decide issues that were neither raised nor litigated. ASC has not
asserted a claim for breach of contract against the Osguthorpes for
failing to render services. And the Osguthorpes have not asserted
a claim to the moneys tendered by ASC (e.g., as an alternative to
rescission).10 The Osguthorpes‘ right to the tendered funds is thus
a matter beyond the scope of the claims asserted in this suit. We
vacate the district court‘s conclusion on this point on that basis.
  ¶51 We likewise vacate the district court‘s determination that
the Smith estate has no right to payment from the tendered funds.
This is another matter that was not implicated by the claims liti-


 10 In so noting, we are not ruling that such claims would be via-
ble in a subsequent suit; such claims could well be barred as a
matter of res judicata. We are only noting that no such claims
have been asserted in this case, and thus that the issues they im-
plicate were not properly presented to the district court.

                                  16
                        Cite as: 2015 UT 89
                       Opinion of the Court

gated in the district court. Indeed, the Smith estate‘s rights could
not have been litigated in this proceeding, as the estate was not a
party to the proceeding (and in fact was denied leave to inter-
vene), and a decision abrogating its rights without its participa-
tion would have infringed its right to notice and an opportunity to
be heard.11 Thus, the district court had no authority to dispose of
the Smith estate‘s rights, and we vacate its determination on this
matter on that basis.
                          ———————




 11 See Houser v. Smith, 56 P. 683, 685 (Utah 1899) (―Courts have
no right to dispose of and adjudicate upon the property rights of
persons who are not parties to the case, and who are total
strangers to the record.‖); Bonneville Tower Condo. Mgmt. Comm. v.
Thompson Michie Assocs., Inc., 728 P.2d 1017, 1019 (Utah 1986) (―A
plaintiff may not obtain relief adverse to the property rights of
others who are not adverse parties to the case without bringing
them before the court.‖).

                                17